United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colorado Springs, CO, Employer
__________________________________________
Appearances:
Timothy Quinn, Esq., for the appellant
No Appearance, for the Director

)
)
)
)
)
)
)
)

Docket No. 07-1345
Issued: April 11, 2008

Oral Argument November 1, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 17, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established an employment-related disability
commencing December 7, 2001 or January 29, 2004; and (2) whether the Office hearing
representative properly denied appellant’s request for a subpoena.
FACTUAL HISTORY
On May 26, 1989 appellant filed an occupational disease claim (Form CA-2) alleging that
he sustained injury to his shoulder and neck as a result of casing mail in his federal employment
as a mail handler. The Office initially accepted the claim for cervical and shoulder girdle strains.
By decision dated October 9, 1992, appellant’s compensation was terminated. An Office hearing
representative reversed the termination of compensation by decision dated April 15, 1996,

finding that the physician selected as an impartial medical specialist to resolve a conflict did not
provide a rationalized medical opinion.
The record indicates that appellant returned to work in a light-duty position at six hours
per day. On December 7, 2001 appellant worked three hours and then stopped working. A
treatment note dated December 7, 2001 from an attending physician, Dr. Timothy Hall, indicated
that appellant had a difficult reaction to a Botox treatment, which should be a temporary
exacerbation. Dr. Hall stated that appellant had difficulty working six hours per day and he
would be taken off work completely. A duty status report (Form CA-17) from Dr. Hall
diagnosed cervical and thoracic pain, with chronic myofascial pain, and found that appellant was
totally disabled.
Appellant was referred to Dr. Douglas Hemler, a Board-certified physiatrist, for a second
opinion examination. In a report dated October 22, 2002, Dr. Hemler opined that appellant could
work in a light-duty capacity. He provided a work capacity evaluation (OWCP-5c) dated
December 4, 2002 indicating that appellant could work eight hours a day with restrictions.
The Office determined that a conflict under section 8123(a) of the Federal Employees’
Compensation Act existed and appellant was referred to Dr. J. Scott Bainbridge, a Boardcertified physiatrist. Based on reports from Dr. Bainbridge, the Office issued a June 12, 2003
decision denying compensation commencing December 7, 2001. By decision dated December 1,
2003, an Office hearing representative set aside the June 12, 2003 decision on the grounds that
Dr. Bainbridge did not provide a rationalized medical opinion resolving the conflict.
Appellant returned to light duty at six hours per day. On January 29, 2004 he began to
work at four hours per day. A form report (CA-20) from Dr. Hall dated February 27, 2004
diagnosed cervical, thoracic and shoulder strains, chronic myofascial pain, and thoracic
discogenic pain syndrome and checked a box “yes” that the conditions were causally related to
employment. In a report dated December 7, 2004, Dr. Hall stated that on January 29, 2004 he
reduced appellant’s work hours to four and “this had to do with him experiencing intolerable
pain levels due to his work-related diagnoses and his need for increased medical and treatments.”
Dr. Hall stated that the best treatment was simply not to expose appellant to activities that
exacerbated his pain.
By decision dated March 25, 2004, the Office denied compensation for two hours
commencing January 29, 2004. In a separate decision dated March 25, 2004, the Office denied
six hours of compensation for wage loss commencing December 7, 2001, based on a March 16,
2004 report from Dr. Bainbridge. By decision dated February 14, 2005, an Office hearing
representative set aside the March 25, 2004 decisions. The hearing representative found that
Dr. Bainbridge did not resolve the conflict and the Office should refer appellant to a new
impartial medical specialist.
The Office referred appellant to Dr. Dr. Jeffrey Sabin, a Board-certified orthopedic
surgeon, to resolve the conflict. The record contains the names of two physicians that were
bypassed under the Physicians Directory System (PDS) prior to the selection of Dr. Sabin. A
March 30, 2005 statement of accepted facts indicated that the accepted medical conditions were:
neck, shoulder/upper arm and thoracic sprain/strain, as well as myalgia and myositis.

2

In a report dated May 6, 2005, Dr. Sabin provided a history and results on examination.
He indicated that appellant exhibited pain behavior with no objective findings, which Dr. Sabin
stated was the nature of myofascial pain syndrome. Dr. Sabin noted that a functional capacity
evaluation on July 12, 2002 indicated that appellant could perform a medium work capacity job,
and this would indicate that appellant should have been able to work his light-duty job after
December 6, 2001. The impartial medical specialist stated, “it does seem that he was able to do”
his light-duty job, but appellant’s reason for stopping was not well documented in the evidence.
Dr. Sabin provided a supplemental report dated July 4, 2005. He reviewed the medical
evidence. Dr. Sabin further stated:
“Based on my exam[ination] of the patient on May 6, 2005 there was quite a bit
of pain behavior noted in the office. These were all subjective and there was no
objective information found in the physical exam[ination]. In reviewing the new
medical records as noted above, it appears that the patient has been doing that
modified job, rehab[ilitation] assignment, for some years with the [employing
establishment]. The records whereby the patient then cannot do that job are those
that stem from Dr. Hall. Dr. Hall does not list any objective evidence of why the
patient cannot continue to do this job except because of the patient’s subjective
complaints of pain. It seems to have been felt by other examiners in the medical
record review, such as Dr. [Timothy] Sandell and Dr. [John] Lynn, that he should
be able to continue to work the six[-]hour[-]a[-]day job.1 In fact, Dr. Sandell felt
the patient could possibly go up to eight hours a day, as did Dr. Lynn. Therefore,
there does not appear to be any objective evidence presented in the medical record
review, nor does there appear to be any objective evidence in my physical
examination of May 6, 2005 that would state the patient could not work the
designated six hours a day as described in the [s]tatement of [a]ccepted [f]acts, on
or after December 6, 2001.”
By decision dated July 26, 2005, the Office denied a claim for compensation on or after
December 6, 2001. The Office found the weight of the evidence was represented by Dr. Sabin.
Appellant requested a hearing before an Office hearing representative. In a letter dated
September 22, 2005, he objected to the selection of Dr. Sabin as an impartial medical specialist.
Appellant argued that Dr. Sabin’s office was 70 miles from his residence and there were
numerous orthopedic surgeons closer to his residence. In addition, he requested that the Office
medical scheduler be subpoenaed to testify at the oral hearing.
In a letter dated July 17, 2006, the hearing representative denied the request for a
subpoena. The hearing representative stated that the issue of whether the Office followed its
procedures in selecting the impartial medical specialist would be addressed by the hearing
representative, the selection process was included in the record, and Office regulations indicated
1

Drs. Lynn and Sandell were second opinion referral physicians. In a July 24, 2001 report, Dr. Sandell opined
that appellant could likely work eight hours per day, with reduction to six hours for flare-ups of his condition.
Dr. Lynn provided a June 6, 2001 report, opining that appellant could work eight hours, but he would defer to the six
hours reported by Dr. Hall.

3

that subpoenas would not be issued to Office employees acting in their official capacities as
decision makers or policy administrators.
A hearing was held before the Office hearing representative on August 22, 2006. By
decision dated January 17, 2007, the hearing representative affirmed the July 26, 2005 decision.
The hearing representative determined that the medical evidence did not establish an
employment-related disability for six hours commencing December 7, 2001 or two hours
commencing January 29, 2004. The hearing representative also found that Dr. Sabin was
properly selected as the impartial specialist in accordance with Office procedures.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
ANALYSIS -- ISSUE 1
There are two periods of claimed disability at issue in this case. Appellant was working
six hours, receiving two hours of compensation for wage loss, when he stopped working on
December 7, 2001. He had returned to work at six hours per day, when he reduced his hours to
four per day on January 29, 2004. With respect to disability commencing December 7, 2001,
there was a conflict in the medical evidence pursuant to 5 U.S.C. § 8123(a), and the Office
selected Dr. Sabin as an impartial medical specialist.
Appellant argued that the Office failed to follow its procedures in selecting Dr. Sabin.
The record indicates that appellant was notified of the selection of Dr. Sabin by letter dated
April 15, 2005. He was examined by Dr. Sabin on May 6, 2005 and an Office decision was
issued July 26, 2005. Appellant did not object to the selection of Dr. Sabin until September 22,
2005, in a letter addressed to the hearing representative. Office procedures allow a claimant to
raise objections to the selected physician and provide reasons, and the claims examiner is
responsible for evaluating the explanation offered.11 If the reasons are considered acceptable, a
list of three specialists is prepared and the claimant may choose one. This is the extent of any
participation in the process of an impartial medical specialist selection.
It is evident that a claimant must timely raise any objection to the selected physician in
order to participate in the process in accordance with Office procedures, and must provide valid
reasons. In Willie M. Miller, the claimant did not raise an objection to the impartial medical
specialist selected until almost a year after the denial of his claim, and raised general allegations
that the selection was improper.12 The Board found the claimant had not established any error by
the Office in the selection of the impartial medical specialist. In E.R., the claimant did not object
to the selection process until he requested a hearing before an Office hearing representative with
respect to his claim for an increased schedule award. The Board held the Office was not
obligated to allow the claimant to participate in the selection of an impartial medical specialist.13
9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(4)
(May 2003).
12

53 ECAB 697 (2002). The claimant argued the impartial medical specialist was improperly selected from
outside the appropriate geographical area.
13

Docket No. 06-704 (issued August 7, 2006).

5

In B.B., the claimant did not request to participate in the selection process until she received a
notice of proposed termination based on the impartial medical specialist’s report.14 The Board
noted the timing of the request and that appellant had made only a general allegation that the
Office had bypassed other physicians located in her area, and affirmed the termination of
compensation.
In this case, appellant did not raise any objection to the selection of Dr. Sabin until
several months after the notification of the selection and the examination by the physician. In
addition, he made a general allegation of error that the Office bypassed physicians to select
Dr. Sabin, without providing probative evidence. The Board finds that appellant has not
established any error with respect to the selection of the impartial medical specialist. An
impartial medical specialist is selected using a rotational system based on the PDS.15 The
evidence of record indicated that the Office used the PDS in selecting Dr. Sabin, and there was
no evidence that the Office failed to follow its procedures in this case.
As to disability commencing December 7, 2001, Dr. Sabin’s supplemental report dated
July 4, 2005 reviewed medical records and provided an opinion that appellant was not disabled
for the six-hour-per-day light-duty job. Dr. Sabin noted the lack of objective evidence that
appellant was unable to perform the position and provided an unequivocal opinion. It is well
established that, when a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.16 The Board finds that
Dr. Sabin represents the weight of the medical evidence in this case. The evidence does not
establish six hours of employment-related disability as of December 7, 2001.
The impartial medical specialist did not specifically discuss an employment-related
disability commencing January 29, 2004, nor was he asked for an opinion. It is appellant’s
burden of proof to establish that he was able to work only four hours per day as of
January 29, 2004. There was no contemporaneous medical evidence with results on examination
and a rationalized opinion establishing an additional employment-related disability. Dr. Hall
later indicated in a December 7, 2004 report that appellant was experiencing pain on January 29,
2004, but he did not provide additional detail or a rationalized medical opinion that is sufficient
to meet appellant’s burden of proof. In the absence of probative medical evidence, the Board
finds the Office properly denied compensation for an additional two hours of wage loss
commencing January 29, 2004.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
14

Docket No. 06-278 (issued August 8, 2006).

15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(1)
(May 2003).
16

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

6

witnesses within a radius of 100 miles.17 The implementing regulation provides that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.18 In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.19 Section
10.619(a)(1) of the implementing regulation provides that a claimant may request a subpoena
only as a part of the hearing process and no subpoena will be issued under any other part of the
claims process.
To request a subpoena, the requestor must submit the request in writing and send it to the
hearing representative as early as possible, but no later than 60 days (as evidenced by postmark,
electronic marker or other objective date mark) after the date of the original hearing request.20
The Office hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.21
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deduction
from established facts.22
ANALYSIS -- ISSUE 2
As noted above, the hearing representative has discretion with respect to a subpoena
request. The hearing representative considered the subpoena request under the circumstances of
this case and provided reasons for denial of the request. She indicated that the issue of selecting
the impartial medical specialist could be adjudicated based on the evidence of record and noted
the regulations regarding the appearance of the Office employees. There is no evidence of a
clearly unreasonable exercise of judgment or other evidence of an abuse of discretion in the
denial of the subpoena request.
CONCLUSION
The evidence does not establish a six-hour-per-day employment-related disability
commencing December 7, 2001 or a two-hour-per-day disability commencing January 29, 2004.

17

5 U.S.C. § 8126(1).

18

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

19

Id.

20

20 C.F.R. § 10.619(a)(1).

21

See Gregorio E. Conde, supra note 18.

22

Claudio Vazquez, 52 ECAB 496 (2001).

7

With respect to a subpoena request, there was no evidence the Office abused its discretion in
denying the request.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 17, 2007 is affirmed.
Issued: April 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

